﻿Permit me at the outset to express my delegation's deep sorrow and grief at the untimely passing of Mr. Agostinho Neto, the President of the People's Republic of Angola and the Chairman of the Worker's Party of Angola. In him we lost a leader, not only of Angola, but of Africa and the world community. We all mourn this loss, and I take this opportunity on behalf of my delegation, the Government and the people of Lesotho to convey our condolences to the family, the Government and the people of Angola.
191.	It gives me particular pleasure to express my delegation's congratulations to you, Sir, on your well- deserved and unanimous election to the presidency of this session of the General Assembly. We are particularly delighted that this Assembly has shown its confidence in you, an illustrious, dedicated diplomat and son of Africa. Your well-known commitment to the eradication of colonialism, racism, racial discrimination and apartheid is a clear testimony that you will guide the deliberations of this Assembly to a successful conclusion.
192.	In addition to expressing my congratulations to the other officers of the Assembly on their unanimous election, I wish to convey my delegation's profound gratitude to the outgoing President and his fellow officers for the successful manner in which they conducted the work of the thirty-third session. Our words of thanks are also extended to Mr. Kurt Waldheim, our hard-working Secretary-General. His dedication to our problems deserves our commendation.
193.	The Lesotho Government firmly believes in the principle of the universality of our Organization. We therefore welcome Saint Lucia to membership in our family of nations. We are particularly happy to see it in our midst since, like Lesotho, Saint Lucia belongs to the Commonwealth of Nations. The increase in the membership of our Organization, though it is proceeding slowly, is an assurance and guarantee that the sovereignty and independence of Member countries, particularly the small States, will be jealously protected, cherished and nurtured. But the absence from this hall of the many Territories now still under colonial and alien rule is a painful reminder that for millions of people the liberation process remains incomplete. These are the Territories of which the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples is seized annually. We do, however, look forward to the day when these Territories will take their rightful seats in our midst. Only then can we take pride in the fact that the United Nations will have successfully completed the process of decolonization.
194.	As we meet here again, the crisis in the international economy has gone from bad to worse. This crisis is characterized by high inflation, unemployment, growing protectionism by developed countries and large deficits in the balance of payments of the developing countries. It is a crisis that involves minimal and, in some cases, decreasing transfer of real resources and technology from the developed Western and Eastern countries to the developing countries. There is no doubt that this crisis causes disruptions in the plans of developing countries for social and economic development. It is a crisis in which our people can no longer tolerate the existing conditions of poverty, illiteracy, malnutrition, disease and unemployment.
195.	So far the response of the developed countries to our just demand for the establishment of a New International Economic Order has been nothing but rejection and, at best, utter indifference. We call upon the developed countries to recognize their obligations and pledge their commitment to the realization of a New International Economic Order. Without doubt the developed countries have vast amounts of capital, high levels of income and large numbers of trained personnel. Their control of access to technology is indisputable. The characteristic of the prevailing international economic system is that the poor countries lack all these elements. The existing terms of trade militate against the interests of the poor nations. Even though the North-South dialogue is at a standstill and the fifth session of UNCTAD has scored no positive results, we continue to entertain hopes that better counsel will eventually prevail. We therefore look forward to the holding of a special session in 1980 which will accord us an opportunity to re-examine the numerous vital global economic problems.
196.	We call upon the United Nations and its Members to address themselves seriously to the economic plight of the least developed, land-locked and island States. Unless this is done urgently, we see a serious danger in the apparent creation of a so-called fourth world. In the ongoing negotiations in the Third United Nations Conference on the Law of the Sea, we urge the members of the Assembly to ensure that our rights and interests as land-locked countries are incorporated and enshrined in the proposed convention. We urge that the proposal of Nepal for the establishment of the common heritage fund be embraced by all. It is our expectation that this fund will benefit all the developing countries, particularly the poorest among them.
197.	The problems confronting this Organization are numerous and diverse. We witness with horror the ever-increasing pace of the arms race, the proliferation of nuclear weapons, the production and perfection of new weapons of mass destruction and the stockpiling of biological and chemical weapons. Despite the numerous relevant resolutions and decisions of this Assembly and other international forums, war budgets continue to be inflated and the arms trade has assumed vast proportions. While these problems affect mainly the big Powers, they pose a serious threat to the very existence of our planet. Their solution must therefore be considered a matter of priority for the survival of the world.
198.	One of the most frightening aspects of the situation is the transfer of arms by developed countries to developing countries. This is being carried out to the extent that it by far outstrips the transfer of commercial and real technology to developing countries. We cannot avoid the fact that the drive for disarmament focuses on the relationship between the arms race and economic and social under-development. We believe that there is no single human endeavour which matches the arms race in wastefulness and lack of imagination. We therefore cannot keep quiet and ignore our responsibility, in the interests of humanity, to caution all concerned that it is better and more noble to desist from being merchants of death and urge all States to expend resources at their disposal for the betterment of mankind.
199.	My Government welcomes the results of the recent Meeting of the Littoral and Hinterland States of the Indian Ocean. We hope that the results of that Meeting will prove to be a successful basis for the convening of a United Nations conference for the implementation of the Declaration of the Indian Ocean as a Zone of Peace. We must, however, observe that the great disparity between moral commitments and real action continues, regrettably, to contribute to an accumulation of volumes of resolutions, declarations and programmes of action which are never implemented. Since 1971, when the United Nations declared the Indian Ocean a zone of peace, no meaningful action has been taken towards dismantling military bases in the Indian Ocean area. This situation continues to pose a serious threat to the security of the littoral and hinterland States of the area. We therefore appeal to the great Powers and other maritime users of the Indian Ocean not only to associate themselves with the 1971 Declaration but also to implement its provisions faithfully.
200.	The phrase "human rights" has become an international cliché. Various perceptions of human rights have been voiced with varying emphasis from this very rostrum. Nations have been grouped into various categories on the basis of such perceptions of human rights. The concept of human rights has therefore become a tool easily manipulated to serve man's innate desire to subject to servitude all those who do not in word and deed agree with him. Lesotho is gravely concerned at the disparity between the lofty ideals enshrined in the Universal Declaration of Human Rights and the sad reality of man's existence.
201.	The question of human rights is of great concern to Africa. Indeed, during the sixteenth ordinary session of the Assembly of Heads of State and Government of the OAU, held recently in Monrovia, the leaders of Africa expressed concern over the question of human rights. Representing as we do one of the poorest countries in the world and a former colony, we legitimately and with due sensitivity wish to discuss the question of the human rights of millions of people throughout the world. A great part of humanity is still subjected to foreign occupation, colonization and the most atrocious violation of human rights. The developing world represents nations that suffer from gaping wounds in the form of varying degrees of civil, political, social, cultural and economic deprivation.
202.	We therefore call upon the Members of the United Nations individually and collectively to contribute their fair share to the uplift of the ideals upon which our Organization was founded. For our part, we pledge to continue to respect the basic rights of human beings, which are guaranteed in our laws and legal machinery. We accord equality to all people regardless of race, colour, sex, age or religion. Our participation in the human rights deliberations of the social, humanitarian and cultural committee, the Third Committee, clearly reflects Lesotho's concerns at the continued violation of human rights in many parts of the world.
203.	Lesotho's concern at the persistence of the pestilential system of apartheid heightens as the obduracy of the architects of the system gains momentum. I do refer to apartheid as a pestilence, which struck that great part of Africa in 1652 with the arrival of Jan van Riebeeck at the Cape of Good Hope and has persisted with great fury and un-abating ruthlessness for the last 300 years. While apartheid has gone under different names at different times for the purpose of camouflage, its philosophy has always remained the same. It is a negative philosophy which denies equality between whites and Africans. It advocates the supremacy of the white man.
204.	The apartheid philosophy is deeply embedded in a mentality of white domination, a mentality which transcends all logic. The architects of the system exude a strong desire to maintain their dominant position over the African and all other racial groups which are not classified as white. All efforts at dismantling the system of apartheid must be geared towards a psychological campaign to explode the myth of racial superiority. Therefore, I see it as a primary focus of the international outrage against apartheid to launch a strong campaign to dislodge the mentality which has bred the system. The need for a psychological warfare against apartheid becomes more glaring, seen against the background of the system's entrenchment and its insolent defiance of the international community. The psychological campaign I envisage will weaken the system's credibility to its proponents and resuscitate the determination of the opponents of apartheid.
205.	The callousness of this philosophy is evidenced by the fact that 20 million Africans in South Africa are denied their basic human rights and dignity by a small clique of white racists. The basic right to self- determination is denied our people in South Africa. The history of the struggle in this region has gone through several stages. It started with peaceful negotiation, moved to passive resistance and has finally come to armed struggle. Our African brother in South Africa was forced to go through these stages because he had been denied the right and the opportunity to organize himself and to have a political platform from which he could express his basic right to participate in the political organs of his Government. He is not only denied the opportunity to participate in the Government of his country, but a white-controlled Parliament in Cape Town determines all his activities and his very future. All the bizarre laws passed by that parliament are geared towards the maintenance of the status quo. The people of South Africa are corralled into compartments and the white racists put themselves into a special privileged class as a "chosen race of God".
206.	It has never been our intention to augment and complicate further the problems the peoples of South Africa are facing, nor has it ever been our desire to add to the already long list of the serious racial items on the agenda of this Assembly arising out of apartheid policies of the Government of South Africa. We were, and still are prepared to avoid confrontation and to seek peaceful solutions to our problems as neighbours, despite our most basic differences. We cannot stand by silently in view of the affront of the atrocities committed against the citizens of Lesotho almost daily by trigger-happy Boers along the South African borders.
207.	The establishment of a ski resort on our territory at Khoptjoane, to which I referred from this rostrum two years ago, continues to constitute a further action of alienating more of our land. The refusal by our neighbour to negotiate with my Government about our joint boundaries and its insistence on establishing and maintaining Bantustans on our lands are a source of tension. South Africa's defiance of the United Nations decisions continues and its maintenance of such racial monstrosities as the Transkei, Bophuthatswana, Venda, Qwaqwa and other Bantustans is clearly an irresponsible act. South Africa's obstinacy and persistence in refusing to reconsider these questions has already soured our relations and will continue to do so in view of wanton shootings and killings of my people along our common borders and within South Africa.
208.	The anachronistic and archaic maxim that "might makes right" was discredited and rejected long ago with the founding of the United Nations. The persistence of regimes of chosen races, whether in southern Africa or the Middle East, is an affront to and negation of what the Charter of the United Nations stands for. It is a violation of numerous decisions of this world body and a further challenge to this Organization's effectiveness in carrying out its mandate and responsibility for world peace and security.
209.	All States Members of this Organization have a right to existence and to freedom from external interference. However, this confers no right whatsoever on anyone to occupy other people's lands by force or conquest. Lands acquired in battle cannot be permanently alienated. This underlines the urgency of and immediate need for a lasting Middle East settlement. Efforts at such a settlement are doomed to failure if they ignore or deny the rights of the Palestinian people to return to their homeland and to establish a State of their own. The PLO must always be involved in any efforts to bring about peace and a settlement of the Middle East question. Excluding the Palestinians would only amount to perpetuation of decades of misery in the region.
210.	The instability of the political situation in southern Africa has often been seen against the background of three distinct areas of conflict—South Africa, Namibia and Zimbabwe. It is the contention of the Lesotho Government that the problem of southern Africa is one and has its roots in the apartheid system of South Africa. It is in the interests of that system to create puppet Bantustans in South Africa and to maintain the status quo in Namibia and Zimbabwe. Therefore, we welcomed the decision of the United Kingdom Government, the colonial Power in Zimbabwe, to call an all-party conference, currently under way in London. It is to be hoped that the constitutional conference will bring a new era of genuine independence, peace and stability in Zimbabwe. While we believe that violent confrontation should be avoided, it is our contention that the alternatives should not be reduced by the United Kingdom's tacit approval of illegal manoeuvres by Ian Smith and Bishop Muzorewa. No lasting settlement can be achieved unless serious account is taken of the legitimate concerns of the Patriotic Front.
211.	We resolutely condemn the steps taken by South Africa to establish an illegal National Assembly inside Namibia following the bogus election held last December. South Africa's action is in contravention of the relevant Security Council resolutions and in defiance of the efforts by the international community to bring legality to the Territory and secure genuine independence for its people. Hence we call upon the members of the Security Council, individually and collectively, to put pressure on Pretoria to end its illegal occupation of Namibia. The people of Namibia should be given the opportunity to determine their own representation without outside interference. Towards this end the role of SWAPO in the final solution of the Namibia issue should be given recognition.
212.	Lesotho has followed with disappointment, yet not with despair, the continuing conflict and local skirmishes involving non-aligned developing countries. These conflicts must be resolved without recourse to the use of force. In this connexion Lesotho wishes to congratulate the Republic of Mauritania for withdrawing its forces from the Territory of Western Sahara, and for concluding an agreement with the Frente POLISARIO on the self-determination and independence of the people of Western Sahara. We appeal to Morocco to follow the example of Mauritania and enter into negotiations with the Frente POLISARIO. It is with great pleasure that I inform this Assembly that today, 9 October 1979; the Government of the Kingdom of Lesotho announced in Maseru that it recognized the Frente POLISARIO as the sovereign government of the Territory and people of Western Sahara.
213.	With regard to the situation in Cyprus, we cannot fail to express our concern at the attempts being made to divide and encourage divisions in the island. Cypriot sovereignty, independence, territorial integrity and non-alignment have my country's support. To this end we view as mandatory the withdrawal of all foreign armed forces from the island. We hope that the Cypriot people will be assisted to discuss amicably and arrive at a lasting peaceful solution to the problem they have faced for some years.
214.	The peaceful reunification of the Korean peninsula still remains elusive. We firmly believe that unification can be achieved only through direct North-South dialogue without external interference. Such dialogue should not be prejudiced by prior demands that may threaten the security of the parties concerned. We call on the parties to resume their dialogue, on the basis of the joint communiqué of 4 July 1972. 
215.	We are gratified that the co-operation that has been going on between the United Nations and the OAU is being intensified. Early this year, under the auspices of the ECA and the OAU, African States had a chance to consider in detail the transport problems of the continent. We appeal to Members of this Organization to view favourably the declaration of the United Nations Transport and Communications Decade in Africa. For us in Lesotho, a land-locked country completely surrounded by South Africa, the coming decade should enable us to break our isolation from the rest of Africa.
216.	Finally, I wish to register my country's gratitude and appreciation to the United Nations, its specialized agencies and the many donor countries for the economic support and assistance we have received pursuant to Security Council resolution 402 (1976) and to General Assembly resolutions 32/98 and 33/128. Particular mention should be made of the Governments of Mozambique, Nigeria, the Libyan Arab Jamahiriya, the United Kingdom, South Korea, Japan, Denmark, the United States, the Federal Republic of Germany, the Republic of Ireland and Canada for their generous response to the Secretary-General's appeal. It is no exaggeration to say that, since the first "Farah mission' ' came to my county, there have been tangible and visible signs that the assistance we have so far received has gone a long way towards reducing our vulnerability and dependence on South Africa. We are now in a position to withstand some of the pressures that were contemplated by South Africa when it unilaterally closed our borders. We do, however, hope that Members of this Organization will favourably consider the Secretary-General's report contained in document A/34/393-S/13485 of 22 August 1979.
217.	As Lesotho prepares to act as host to a donors' conference in Maseru and to launch its third five-year economic development plan, I find it imperative to mention the peculiar problems my country has had to face. Acute oil problems have dealt a shattering blow to our efforts at development. To date Lesotho has been paying the highest oil prices in the world, simply because we are land-locked within apartheid South Africa. While our peculiar position should not be made an excuse for modifying the world community's punitive measures against those who violate the Charter of the United Nations, we should like to address an appeal to the oil-producing Members of the United Nations to render Lesotho special assistance to offset its predicament with regard to oil. We are grateful for the good example and acts of solidarity already displayed in this connexion by the People's Republic of Mozambique, the People's Democratic Republic of Algeria and the Federal Republic of Germany. This assistance when put into effect will help us to meet the present high prices of oil and shore up our small budding economy.
